934 F.2d 318Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Louis F. DASHIELL, Plaintiff-Appellant,v.Samuel K. SKINNER, Secretary of Transportation, FederalAviation Administration, Defendants-Appellees.
No. 90-1520.
United States Court of Appeals, Fourth Circuit.
Submitted April 24, 1991.Decided May 28, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-90-377-A)
Louis F. Dashiell, appellant pro se.
Robert Charles Erickson, Jr., Office of the United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Louis Dashiell filed an action against the Secretary of Transportation and the Federal Aviation Administration alleging employment discrimination under 42 U.S.C. Sec. 2000e-16(c);  he claimed the agency denied him necessary training.  Dashiell exhausted his administrative remedies and filed his claim in the district court.  The court granted summary judgment and dismissed his Title VII complaint, stating that "there was no proper EEOC complaint filed in this case" and "if there was, it has not been pursed in a timely manner."    Dashiell appealed.


2
We affirm the order granting summary judgment in favor of the defendants on the basis that Dashiell did not pursue his complaint in a timely manner.  Dashiell's motion for appointment of counsel is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


3
AFFIRMED.